Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c). 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Container species: 
A) Figures 1-3B;
B) Figures 4-9;
C) Figures 10-12; and 
D) Figures 13 and 14.
Housing blank species:
1) Figure 15;
2) Figure 16;
3) Figure 17; and

Inner blank:
x) Figure 19A; and 
y) Figure 19B.

Applicant is required, in reply to this action, to elect a single species from each of the indicated container, housing blank and inner blank species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-15.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The indicated species lack unity of invention because even though the inventions of these groups require the technical feature of a container made from a housing blank and an inner blank, these technical features are not a special technical feature as they do not make a contribution over the prior art in view of any one of WO 2016/020032, EP 

During a telephone conversation with Charles Humkey on May 3, 2021, a provisional election was made without traverse to prosecute the invention of Species B, 2 and x, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  No claims have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed first lid panel and second lid panel first set forth in claim 1 must be indicated by reference numerals or the features canceled from the claims. The claimed first panel and claimed second panel of the lid portion must be indicated by reference numerals or the features canceled from the claims. No new matter should be entered.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
It is unclear how, in lines 3-5, how “the first lid panel is movable relative to the second lid panel during movement of the hinged lid between the open and closed positions” is unclear in part because the “first lid panel” and the “second lid panel” are indeterminate and not evident that they are “movable relative” to each other.   

Claims 11-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While referenced throughout the specification, the actual composition of each of the claimed “first panel” of the lid portion, “second panel” of the lid portion and “third panel” of the lid panel is not clear from the written disclosure and 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, lines 2-3, “open and closed positions” fails to provide antecedent basis for the singular “the closed position” in claim 4, lines 1-2, and should be --an open position and a closed position--. In lines 3-5, there is insufficient defined structure to render the purely functional recitation “wherein the first lid panel is movable relative to the second lid panel during movement of the hinged lid between the open and closed positions” and what relationship renders this action. 
In claim 11, line 4, “comprised between” is indefinite as to its meaning.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knudsen (10,099,845). Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/02032. Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marchetti et al. (8,091,703). Each discloses a container comprising an outer housing  comprising a box (2; 10; 2) and a hinged lid (3 and 14; 30; 7) rotatable between open and closed positions, wherein the hinged lid comprises a first lid panel (top of 3; 39; 18) and a second lid panel (14; 34; 11) wherein the first lid panel is movable relative to the second lid panel during movement of the hinged lid between the open and closed positions, an inner package (17; 11; 3) of consumer goods within the box comprising an access opening (front of 17; 22; 4) through which consumer goods can be removed and that is provided at least at a portion of top and front walls of the inner package, and a reclosable flap (5; 21; 5) arranged to cover the access opening and attached to the first lid panel, wherein a ratio between a length of the first lid panel to a distance between a top, front edge of the inner package and a top, front edge of the box is at least 0.3. 
As to claim 2, each discloses the ratio is no more than 0.5.
As to claim 3, each discloses the first lid panel hingedly connected to the second lid panel.  
	As to claim 4, WO 2016/020032 and Marchetti et al. each disclose resealable adhesive. 

	As to claim 6, WO 2016/020032 and Marchetti et al. each disclose a ratio between a width of the first lid panel to a width of the second lid panel is between 0.5 and 1.0.
	As to claim 7, WO 2016/020032 and Marchetti et al. each disclose the first lid panel is an inner lid panel and the second lid panel is an outer lid panel. 
	As to claims 8-10, WO 2016/020032 and Marchetti et al. each disclose a third lid panel (36; between 8 and 9) hingedly connected to the box, a length dimension ratio between the first lid panel to the third lid panel is between 1.2 and 2 and is a lid back panel. 

Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knudsen (10,099,845). Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marchetti et al. (8,091,703). Each discloses a blank (Figure 5; Figure 12) comprising a box portion (below 11-13; below 8) and a lid portion (above 11-13; above 8), the lid portion comprising a first panel (14; between 9’ and 12’) hingedly connected to a second panel (8; 12’), wherein a ratio between a blank width of the first panel to a width of the second panel is between 0.5 and 1.0. 
As to claims 12 and 13, each discloses a ratio between a length of the first panel to a length of the second panel is no more than 0.5 and not less than 0.3.  


Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG